Order entered October 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01186-CV

                          IN RE JAYME LYNN CANTU, Relator

                 Original Proceeding from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-03218-2011

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of habeas

corpus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE